IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



PERCY EDWARD MOORE,

                              Plaintiff,                                    ORDER

               v.                                                          10-cv-580-bbc

FEDERAL BUREAU OF INVESTIGATION,
BUREAU OF PRISON,
CENTRAL INTELLIGENCE AGENCY,
EXECUTIVE OFFICE OF THE PRESIDENT,
U.S. PAROLE COMMISSION and
EXECUTIVE OFFICE FOR U.S. ATTORNEYS Criminal Division,

                              Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


       In an order dated October 6, 2010, I assessed plaintiff an initial partial payment of

the filing fee in the amount of $11.38 and gave him until October 28, 2010 in which to

submit the payment. Now plaintiff has submitted a letter dated October 19, 2010, in which

he says he submitted his payment on October 8, 2010, and has not heard from the court

about the status of his case. A review of this court’s financial records indicate that plaintiff’s

initial partial payment has not yet been received. Therefore, I will construe plaintiff’s letter



                                                1
as a motion for an extension of time to pay the initial partial filing fee.

       In his motion, plaintiff says that he submitted a “BP 199 Request” for disbursement

of the initial partial payment to the court. However, the most recent payment from plaintiff

was $2.20 received on October 7, 2010 and applied towards the outstanding debt he owes

in case 06-C-697-C. Because it appears that plaintiff has begun the process of having the

initial partial fee disbursed to the court or is waiting for the institution finance office to

process his request for disbursement, I will allow plaintiff an extension of time until

November 23, 2010 in which to pay the $11.38 initial partial filing fee.

       One further matter requires comment. In his letter plaintiff advises that 20% of his

income is presently being withheld for previous litigation and states that the fee for filing

“the lawsuit in progress should be added onto the balance of the old one so plaintiff is not

paying 40% of his wages” towards civil filing fees. Under the Prison Litigation Reform Act,

an inmate who files a lawsuit in federal court under the in forma pauperis statute must pay

the statutory filing fee, first by making an initial partial payment and then by sending the

remainder of the fee to the court in installments of 20% of the preceding month’s income

in accordance with 28 U.S.C. § 1915(b)(2). If the prisoner then files additional complaints

or appeals, the amount owed increases as well. Newlin v. Helman, 123 F.3d 429, 436 (7th

Cir. 1997), rev'd on other grounds by Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000) and

Walker v. O'Brien, 216 F.3d 626 (7th Cir. 2000) (fees for filing more than one lawsuit or


                                               2
appeal accumulate).

       In plaintiff’s case, when he filed his complaint in case no. 06-C-697-C and made the

initial partial payment, he became obligated to pay 20%of his income to reduce the balance

due on the $350 filing fee. Then when plaintiff filed his two subsequent appeals in case no.

06-C-697-C, he became obligated to pay 60% of his monthly income for the $350 filing fee

and the two $455 appeal filing fees. Court records reflect that plaintiff has an outstanding

balance in case 06-C-697-C of $851.63. Therefore, if plaintiff chooses to pursue his present

case and pays the $11.38 initial partial filing fee, he will be obligated under the provisions

of 28 U.S.C. § 1915(b)(2) to pay 80% of his monthly income towards the remaining filing

fee owed for this case and for the filing and appeal fees owed from his 2006 action. Because

this court is bound by the provisions of the Prison Litigation Reform Act. I have no

discretion to modify the method in which the filing fees are collected.

       However, plaintiff has a choice about this case. If by November 23, 2010, this court

has not received plaintiff’s initial partial filing fee, I will assume he is no longer interested in

pursuing this action and I will dismiss this case without prejudice. In that instance, plaintiff

will not owe a filing fee. If plaintiff chooses to submit the $11.38 initial partial fee, his

complaint will be taken under advisement for screening and he will be obligated to pay the

remainder of the filing fee in accordance with 28 U.S.C. § 1915(b)(2). If plaintiff chooses

to pursue this case, he should show a copy of this order to prison officials to insure that they


                                                 3
are aware they should send plaintiff’s initial partial payment to this court.




                                             ORDER

       IT IS ORDERED that plaintiff Percy Moore’s motion for an extension of time is

GRANTED and the deadline within which plaintiff is to pay the $11.38 initial partial

payment of the $350 fee for filing this case is extended to November 23, 2010. If, by

November 23, 2010, plaintiff fails to pay the initial partial payment he will be held to have

withdrawn this action voluntarily. In that event, the clerk of court is directed to close the

file without prejudice to plaintiff’s filing his case at a later date.

       Entered this 3d day of November, 2010.

                                             BY THE COURT:
                                             /s/
                                             BARBARA B. CRABB
                                             District Judge




                                                 4